DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 7, line 2, “porta” should read “port”
Claim 8, lines 2-3 should read “[[a]] the compression mechanism accommodation space”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuki JP 07-332259.
Regarding claim 1, Furuki discloses:
A scroll compressor comprising (see Figs. 1 and 2): 
a housing 1; 	
a motor 3 generating a rotational force inside the housing 1; 
a rotary shaft 10 rotated by the motor 3; 
an orbiting scroll 5 rotated by the rotary shaft 10; and 
a fixed scroll 4 engaged with the orbiting scroll 5 to form a compression chamber 11, 
wherein the housing 1 includes a front housing 1 forming a suction chamber (see Fig. 1, space below frame 9 and in communication with suction pipe 13), 
wherein the fixed scroll 4 comprises a fixed scroll end plate 4a and a fixed scroll side plate 4c (see annotated Fig. 1 below) protruding from an outer periphery of the fixed scroll end plate 4a and forming an orbiting space of the orbiting scroll 5, 
wherein the distal end surface of the fixed scroll side plate 4c is formed with a suction port 20 for guiding refrigerant to the compression chamber 11, and 
wherein the suction port 20 comprises a first suction port 20a formed to be engraved from the distal end surface of the fixed scroll side plate 4c, and a second suction port 20b formed to be engraved from the first suction port 20a toward the fixed scroll end plate 4a for opening a part of the fixed scroll side plate 4c (see annotated Fig. 1 below, and Fig. 2).

    PNG
    media_image1.png
    376
    644
    media_image1.png
    Greyscale


Regarding claims 2-4, Furuki discloses:
wherein the orbiting scroll 5 comprises an orbiting scroll end plate 5a and an orbiting scroll lap 5b protruded from the orbiting scroll end plate 5a and engaged with the fixed scroll 4, and wherein the axial height of the second suction port 20b is formed higher than the axial height of the orbiting scroll end plate 5a (see annotated Fig. 1 above).
wherein the second suction port 20b is formed to overlap the orbiting scroll lap 5b in the radius direction (see annotated Fig. 1 above).
wherein the axial height of the first suction port 20a is formed to be equal to or lower than the axial height of the orbiting scroll end plate 5a (see annotated Fig. 1 above).

Regarding claim 6, Furuki discloses:
wherein the housing 1 further comprises a center housing 9 dividing the suction chamber (below frame 9) and a compression mechanism accommodation space (above frame 9), and wherein the center housing 9 is formed with an inflow hole 19 for communicating with the suction chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuki JP 07-332259 in view of Yamashita et al. US 2019/0301461.
Regarding claim 8, Furuki is silent regarding:
wherein the housing further comprises a rear housing fastened to the center housing and forming a compression mechanism accommodation space, wherein the center housing comprises a protrusion protruded from the outer circumferential surface of the center housing in the radius direction, and wherein the protrusion is formed with a fastening hole into which a fastening member for fastening the center housing and the rear housing is inserted.
Yamashita teaches (see Figs. 1 and 4):
wherein the housing further comprises a rear housing 40 fastened to the center housing 50 and forming a compression mechanism accommodation space 70, wherein the center housing 50 comprises a protrusion protruded from the outer circumferential surface of the center housing in the radius direction (see protrusions adjacent bolt through-holes 55 in Fig. 4), and wherein the protrusion is formed with a fastening hole 55 into which a fastening member 12 for fastening the center housing 50 and the rear housing 40 is inserted (see Fig. 1). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Furuki as taught by Yamashita to provide a compact housing for the advantage of reducing the size of the compressor (Yamashita [0081]).

Regarding claims 9-10, the combination of Furuki and Yamashita teaches:
wherein the fixed scroll side plate 23 comprises a recess 81, 82 formed to be engraved from the outer circumferential surface of the fixed scroll side plate 23 not to interfere with the fastening member 12 (Yamashita Figs. 2-4).
wherein the protrusion (see protrusions adjacent bolt through-holes 55 in Yamashita Fig. 4), the fastening hole 55, and the recess 81, 82 are formed in plural, respectively, and wherein the fixed scroll side plate 23 comprises a contact part contacting the center housing 50 between the plurality of recesses 81, 82 (see Yamashita Figs. 1-4).

Regarding claim 11, Furuki is silent regarding:
wherein the inflow hole, the first suction port, and the second suction port are formed in plural, respectively.
Yamashita teaches (see Figs. 2-4):
wherein the inflow hole 56, the first suction port 82b, and the second suction port 85 are formed in plural, respectively. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Furuki as taught by Yamashita to provide a plurality of suction flowpaths as necessary to obtain a sufficient flow of fluid to the compression chamber.

Regarding claim 13, the combination of Furuki and Yamashita teaches:
wherein the fixed scroll side plate 23 comprises a contact part contacting the center housing 50 between the plurality of first suction ports 82b (see Yamashita Figs. 1-4).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuki JP 07-332259 in view of Deguchi US 2016/0273536.
Regarding claim 14, Furuki discloses:
wherein the center housing 9 comprises a main frame 9 for supporting the fixed scroll 4 and the orbiting scroll 5.
Furuki is silent regarding:
a plurality of ribs formed radially at the suction chamber side to reinforce the rigidity of the main frame.
Deguchi teaches (see Figs. 1 and 3-5):
a plurality of ribs 65 formed radially at the suction chamber 45 side to reinforce the rigidity of the main frame 6b.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Furuki as taught by Deguchi for the advantage of reducing the weight of the main frame and thus the weight of the overall compressor by making the frame thinner while still maintaining the structural strength and stiffness thereof via the reinforcing ribs (Deguchi [0050] [0062]).

Allowable Subject Matter
Claims 5, 7, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-15 of U.S. Patent No. 11,225,968 in view of Yamashita et al. US 2019/0301461. Claim 1 of Patent No. 11,225,968 substantially discloses claim 1 of the instant application, including a housing having a front housing forming a suction chamber, an orbiting scroll, a fixed scroll, and a suction port formed in the distal end surface of the fixed scroll side plate, the suction port comprising a first suction port formed to be engraved from the distal end surface of the fixed scroll side plate, and a second suction port formed to be engraved from the first suction port toward the fixed scroll end plate for opening a part of the fixed scroll side plate. Patent No. 11,225,968 does not disclose (in the claims) a motor inside the housing and a rotary shaft rotated by the motor. Yamashita teaches that it is old and well known to place a motor 30 inside the housing and a rotary shaft 31 rotated by the motor (Fig. 1). It would have been obvious to modify Patent No. 11,225,968 as taught by Yamashita to provide a hermetic scroll compressor package with internal motor. Claims 1 and 4-15 of Patent No. 11,225,968 also substantially disclose all the features of dependent claims 2-17 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/29/2022